Citation Nr: 0304737	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1955 to December 
1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in March 2001.  

The records in the claims folder reflect that the veteran 
telephoned and canceled his VA examinations in November 2001.  
He indicated an intent to withdraw his claims of service 
connection.  

In October 2002, the veteran was asked to submit a written 
notification of his desire to withdraw his claims.  To date, 
he has not done so.  In the February 2003 Informal Hearing 
Presentation before the Board, the veteran's representative 
also contended that the veteran desired to withdraw his 
claims.  

The Board notes that the requirements of 38 C.F.R. 
§ 20.204(c) (2002) for withdrawal of a Notice of Disagreement 
and a Substantive Appeal have not been complied with, in as 
much as the veteran has not submitted an express written 
consent to withdraw.  Under these circumstances, the Board 
shall proceed with a decision on the merits.  



FINDINGS OF FACT

1.  The veteran did not manifest a hearing loss or tinnitus 
in service or for many years thereafter.  

2.  The veteran is not shown to have a current bilateral 
hearing loss due to the exposure to acoustic trauma or other 
event in service.  

2.  The veteran is not shown to have current tinnitus due to 
the exposure to acoustic trauma or other event in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a bilateral hearing 
disability due to disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The veteran is not shown to have a disability manifested 
by tinnitus due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been afforded two opportunities for VA 
examinations to obtain sufficient information and opinions to 
decide the claims; he failed to report for the examinations 
and he has not requested rescheduling of the examinations.  

It appears that some of the veteran's service medical records 
are unavailable and were damaged by the 1973 fire at the 
National Personnel Records Center (NPRC).  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The available service medical 
records have been obtained and associated with the claims 
folder.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for Claimed Bilateral Hearing Loss 
and Tinnitus

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's pre-induction examination in December 1954 and 
at separation in October 1956 reveals that the veteran's 
hearing was 15/15, bilaterally, for whispered voice.

The private medical records received in May 1998 of 
audiometric testing in 1997 reflect a bilateral hearing loss, 
although no diagnosis is indicated.  

The statements of the veteran in the claims folder are to the 
effect that he served as a tank crewman in service and was 
inside the tank when the gun would fire.  He did not receive 
any hearing protectors.  He recalled going on sick call for 
ear problems and being told that his hearing would return in 
a couple of days.  

Some of his hearing did return and the ringing lessened in 
intensity, only to return the next time that the tank would 
fire.  Over time, his hearing loss and tinnitus progressively 
worsened.  

The records reflect that the veteran has begun to wear 
hearing aids.


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The applicable VA regulation provides that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655.  

A review of the evidence, as noted, reveals that the veteran 
failed to report for VA medical examinations.  The veteran 
has an obligation to cooperate, when required, in the 
development of evidence pertaining to his claims.  The duty 
to assist is not always a one-way street, nor is it a blind 
alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA efforts to obtain examinations of the veteran, in order to 
fully and fairly evaluate his claims, have been unsuccessful. 

The evidence of record does not reflect any good cause or 
justification for his failure to report for VA medical 
examinations.  Accordingly, his claims must be decided based 
on the evidence that is of record.  38 C.F.R. § 3.655.  


(1)  Bilateral Hearing Loss

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence of record shows that the veteran most likely has 
a bilateral hearing loss that meets the criteria of 38 C.F.R. 
§ 3.385, and thus service connection is not precluded if 
bilateral hearing loss can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

Audiometric testing was not performed in conjunction with the 
veteran's medical examination for release from active duty in 
October 1956.  The absence of reported audiometric scores at 
separation does not preclude a grant of service connection 
for hearing loss.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
hearing defect, and the Board finds that the veteran was in 
sound condition at the time of entry.   Parker v. Derwinski, 
1 Vet. App. 522 (1991).  

The veteran has stated he was exposed to acoustic trauma 
while confined in a tank during firing.  He claims to have 
experienced hearing loss and was treated in service for ear 
problems.  The Board notes that it is incumbent upon VA to 
afford the veteran's claim heightened consideration due to 
the unfortunate loss of his service medical records.  E.g., 
Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

His exposure to acoustic trauma in service is consistent with 
the circumstances, conditions, and hardships of a tank 
crewman in the 1950's.  As such, with heightened 
consideration afforded, the Board finds the veteran's 
statements credible, in light of all evidence in the record.  

However, in this case, Board emphasizes that it is not the 
lack of service medical records which results in the 
veteran's claim being denied, since the veteran's assertions 
(lay evidence) of inservice exposure to acoustic trauma are 
sufficient to establish an incident in service.  What is 
missing in this case is medical evidence linking any current 
bilateral hearing disability to his reported exposure to 
acoustic trauma in service many years ago.  

The service medical records of examinations at induction and 
separation do not show a hearing loss disability for VA 
compensation purposes.  

Likewise, the evidence of record reveals that the veteran 
currently has bilateral hearing loss that was first 
demonstrated in 1997, many years after service.  There is no 
medical opinion of record indicating that the veteran's 
current bilateral hearing loss is related to an incident of 
service.  

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit of 
the doubt doctrine is not for application in this case.  
38 U.S.C.A. § 5107.  Accordingly, based on a review of the 
entire evidentiary record, the Board finds that service 
connection for a bilateral hearing loss is not warranted.  


(2)  Tinnitus

The available service medical records do not show 
manifestations of tinnitus in service.  Statements of the 
veteran, however, are to the effect that he had problems with 
ringing in his ears in service and that, since service, the 
ringing has progressively worsened.  

The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The veteran is 
competent to state that he experienced ringing of the ears in 
service.  

However, the evidence does not show any current diagnosis of 
tinnitus.  Tinnitus is not considered to be a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a).  

Moreover, the veteran is not competent to diagnose his in-
service ringing of the ears as tinnitus or to relate any such 
current disability to any other incident of service.  

While an incident of ringing of the ears in service and 
continuity of symptomatology can be demonstrated by lay 
testimony, competent medical evidence is required to show 
whether any present tinnitus is related to the post-service 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 497-8 (1997); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

The veteran has thwarted VA's efforts to obtain such evidence 
and his claim must be decided on the basis of the current 
record.  The burden of submitting competent (medical) 
evidence of a relationship between any present disability and 
the post-service symptomatology or an incident of service may 
not be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  Accordingly, based on a review of the 
entire evidentiary record, the Board finds that service 
connection for tinnitus is not warranted.  



ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

